DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 6 recites, “identifying another terminal which has transmitted data corresponding to acknowledgement (ACK) information included in the signal”. According to claim 1, the signal is transmitted to the terminal by a transmission device and therefore, the terminal is a receiving device that receives signal transmitted by a transmission device. Claim 6 recites that the signal transmitted by the transmission device includes acknowledgement information corresponding to data transmitted by another terminal and so, the another terminal is different another terminal transmits data and acknowledgment information is not sent to the another terminal, it is sent to a different device (i.e. the terminal). Therefore, the inclusion of acknowledgment information in a message for the terminal (i.e. signal for the terminal) is not clear because the terminal did not transmit data to receive the acknowledgement/feedback. Moreover, acknowledgement is received by a device/terminal that transmitted data (i.e. a device receives ACK/NACK for data transmitted by that device) and therefore, the identified terminal in claim 6 (“identifying another terminal”) should be the terminal (claim 1) because the terminal is receiving acknowledgement included in the signal. In claim 6, the terminal that receives the signal is identifying itself and therefore, the claim limitation is very confusing.  
		Claim 16 recites limitation similar to claim 6 and thereby, is rejected for the reasons discussed above with respect to claim 6.

Examiner’s comment
		For the purpose of examination, the limitation, “identifying another terminal which has transmitted data corresponding to acknowledgement (ACK) information included in the signal”, is considered as identifying a terminal that transmits acknowledgement (ACK) information/feedback. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 20210112505 A1, hereinafter referred to as Li).
		Re claim 1, Li teaches a method of operating a terminal (RX UE, Fig. 1) in a wireless communication system (Fig. 1, Abstract, Par 0048), the method comprising:
	(i) acquiring information (AGC settling signal/symbol/resource, indicator I1, estimating reception power of an incoming signal, monitoring PSCCH/signal S1 to receive indicator I1, determining AGC configuration) used to determine an initial value for an automatic gain control (AGC) operation (determining/presetting amplification for the variable gain amplifier in an AGC process) (Fig. 1, Fig. 3-4, Par 0037-0040, Par 0053-0054, Par 0055-0072);

	(iii) performing the AGC operation with respect to the received signal (using the AGC configuration on the received signal, WS) by using the initial value determined based on the information (determined/preset amplification/gain for the variable gain amplifier in the AGC process) (Fig. 1, Fig. 3-4, Par 0037-0040, Par 0053-0054, Par 0055-0072), 
	(iv) wherein the information (AGC settling signal/symbol/resource, indicator I1, estimating reception power of an incoming signal, monitoring PSCCH/signal S1 to receive indicator I1, determining AGC configuration) comprises information related to the transmission device (transmission power used by the transmitting device, resources used by the transmitting device to transmit AGC settling signal, CSIR between transmitting device and receiving device) (Fig. 3, Par 0053-0054, Par 0055-0072, Par 0135-0137).
		Claim 11 recites a terminal performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above.
		Re claims 2, 12, Li teaches that the information used to determine the initial value comprises at least one of: identification information of the transmission device; information on a channel established with the transmission device (CSIR between transmitting device and receiving device); information on a resource used by the transmission device to transmit a signal (resources used to transmit AGC settling signal/signal S1); information on a signal previously transmitted by the transmission device (indicator I1 defining, “relative Tx power 
		Re claims 3, 13, Li teaches that the information used to determine the initial value comprises at least one of a gain value for the AGC, which is used when previously receiving a signal from the transmission device (preset/determined amplification used during AGC settling period to fast converge the AGC process/algorithm) (Fig. 3-4, Fig. 7, Par 0004, Par 0037-0044, Par 0053-0054, Par 0066-0072, Par 0097-0099), or a reception strength value of a signal previously received from the transmission device (receiving UE sends a transmit power recommendation based on a reception power of a previous signal from the transmitting device) (Par 0072-0074, Par 0111, Par 0139).
		Re claims 4, 14, Li teaches that the signal comprises acknowledgement (ACK) information on a preamble received through sidelink or data transmitted through sidelink (Wireless signal, WS comprises sidelink data transmitted over sidelink data channel/PSSCH) (Fig. 3-5, Par 0053-0054, Par 0055-0072, Par 0129-0132).
		Re claims 5, 15, Li teaches to acquire information on a resource pool from sidelink control information (SCI) received from the transmission device (signal S1 including indicator I1 received over resources allocated to PSCCH, allocating AGC settling resources via PSCCH) (Par 0068, Par 0083-0085).

		Re claims 9, 19, Li teaches to identify a transmission/reception point (TRP) (identifying transmitting wireless node 200/TX UE by receiving signal S1 including indicator I1) configured to transmit the signal (Fig. 3, Par 0056-0074).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 and further in view of Gulati et al (US 20190110325 A1, hereinafter referred to as Gulati).
		Re claims 6, 16, Zhang does not explicitly disclose to identify another terminal which has transmitted data corresponding to acknowledgement (ACK) information included in the signal. 
		Gulati teaches to identify another terminal which has transmitted data corresponding to acknowledgement (ACK) information included in the signal (identifying a terminal that transmits feedback information) (Par 0073-0076).
.
9.	Claims 8, 10, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 and further in view of Jiang et al (US 20210119760 A1, hereinafter referred to as Jiang).
		Re claims 8, 18, Li does not explicitly disclose to identify a transmission beam used for transmitting the signal.
		Jiang teaches to identify a transmission beam used for transmitting the signal (detecting beam associated to AGC process) (Par 0016-0019, Par 0145, Par 0268, Par 0274-0280).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Li by including the step to identify a transmission beam used for transmitting the signal, as taught by Jiang for the purpose of providing an improved gain control process to achieve better resource utilization, as taught by Jiang (Par 0006, Par 0013).
		Re claims 10, 20, Li does not explicitly disclose to identify at least one value of a gain value used when previously receiving a signal from the 
		Jiang teaches to identify at least one value of a gain value used when previously receiving a signal from the transmission device (generating a reference voltage) and a reception strength value of a signal previously received from the transmission device (received power of the K1 candidate signals); and configure the initial value based on the identified value (determining updated power range of the amplifier based on the reference voltage) (Fig. 8-10, Par 0236, Par 0244-0257, Par 0259-0263).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Li by including the step to identify at least one value of a gain value used when previously receiving a signal from the transmission device and a reception strength value of a signal previously received from the transmission device; and configure the initial value based on the identified value, as taught by Jiang for the purpose of providing an improved gain control process to achieve better resource utilization, as taught by Jiang (Par 0006, Par 0013).
Relevant Prior Art
		Wu et al (US 20200389246 A1) discloses to train automatic gain control by sending PN sequence in one or more symbols before sending the sidelink data (Fig. 5). 

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473